IN THE USS, DISTRICT COURT
WESTERN DISTRICT OF MISSOURI
AT KANSAS CITY

RESTAURANTS FOR SALE, LLC,

Plaintiff, Case No. 4:19-cv-00048-FJG

Vv.

JC BUSINESS GROUP, LLC et al.,

meat” Meme eee See! em” ect” “meee Seat”

Defendants.

MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS JC BUSINESS
GROUP, LLC, SANTOSHI PROPERTIES, LLC AND SAI JITTA

COMES NOW, Douglas J. Patterson, of Property Law Firm, LLC (“Attomeys”) current
attomeys for Defendants JC Business Group, LLC, Santoshi Properties, LLC and Sai Jitta
(“Client Defendants”) , and pursuant to Local Rule 83.2 does hereby move for an order of this
Court allowing the undersigned counsel to withdraw from the representation of Client
Defendants based upon the following:

1. Client Defendants have advised the undersigned counsel that the legal services of
Attorneys defending Client-Defendants are excessive and that the Attorneys should not
undertake discovery and other prepatory actions in order to ready this case for disposition,
either by way of dispositive motions or trial.

2. Client Defendants have advised the Attorneys that the Attomeys are not to
undertake the activities typically undertaken by lawyers in a case before this Court in order to
comply with the current scheduling and case management matters already ordered bythe Court.

3. Client Defendants and instructed the Attorneys that they are not to communicate
with opposing counsel on matters which lawyers need to discuss in order to be cordial and work

together in order to properly prepare this case for disposition.

1
4, Client Defendants have instructed the Attorneys that the Attorneys shall not
continue any discussion with opposing counsel which could lead to a settlement of this case.

5. Client Defendants have advised the Attorneys that, essentially, a substantial
amount of their time involved thus far in preparing this case, such as preparing the Planning
Report, was unnecessary and have objected to the Attorneys’ billings in this regard.

6, Pursuant to Rule 4-1.16 of the Missouri Rules of Professional Conduct, the
continued attorney-client relationship among Attorneys and Client Defendants will result in the
following unacceptable and unworkable issues:

a. The client insists upon taking action that the lawyer considers repugnant or with
which the lawyer has a fundamental disagreement (Mo. Rule 41.16 (b){4);

b. The client fails substantially to fulfill an obligation to the lawyer regarding the
lawyer's services and has been given reasonable warning that the lawyer will
withdraw unless the obligation is fulfilled (Mo. Rule 4-1.16 (b) (5);

c. The representation will result in an unreasonable financial burden on the —
Attorneys or has been rendered unreasonably difficult by the client (Mo. Rule 4-
1.16 (b) (6).

7. Chent Defendants, all controlled by Sai Jitta, have been contacted regarding this
motion, meetings have occurred and so far, they have expressed no objection to the Attomeys’
withdrawal.

WHEREFORE, Douglas J. Patterson and Property Law Firm, LLC pray for an order of
this Court authorizing Property Law Firm, LLC and Douglas J. Patterson to withdraw as

counsel for Client Defendants JC Business Group, LLG, Santoshi Properties, LLC and Sai Jitta.
Further, the Attorneys request an order of the Court staying all timeframes and scheduled events
pending the Court’s consideration and ruling on this Motion and for such other and further

orders as the Court deems fair and reasonable under the premises.

Respectfully submitted,

/s/ Douglas J. Patterson
Douglas J. Patterson, MO #22991

PROPERTY LAW FIRM, LLC
4630 West 137% Street, Suite 100
Leawood, KS 66224

Telephone: (913) 663-1300
Facsimile: (913) 663-3834
Doug@ propertylawfirm.com

ouglas J. Patterson

STATE OF KANSAS
COUNTY OF JOHNSON )

Subscribed and sworn to before me, a notary public on this the 12% day of September

 

 

2019.
\. Bovey Ldn
NotaryPublic 7 ( ¢
My Commission Expires:

 

ESUUDESH My Appt. Expires

 

NOTARY PUBLIC - State of Kansas

_ a BENNY J. “ey { 73

 

 

 
CERTIFICATE OF SERVICE

I hereby certify that on September 12, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a notification of filing to all counsel of
record. In addition, the foregoing document delivered, vis United States mail and email to:

JC Business Group, LLC

Santoshi Properties, LLC

Sai Jitta

14616 Nieman Road

Overland Park, KS 66221

ddinjc@ live.com
/s/ Douglas J. Patterson
Douglas J. Patterson
